                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION

JEANIE LAWRENCE                                                                     PLAINTIFF

V.                              NO. 3:18CV00126 JM/PSH

SOCIAL SECURITY ADMINISTRATION                                                     DEFENDANT

                               RECOMMENDED DISPOSITION

         The following Recommended Disposition (“Recommendation”) has been sent to United

States District Judge James M. Moody, Jr. You may file written objections to all or part of this

Recommendation. If you do so, those objections must: (1) specifically explain the factual and/or

legal basis for your objections; and (2) be received by the Clerk of this Court within fourteen (14)

days of this Recommendation. By not objecting, you may waive the right to appeal questions of

fact.

I. Introduction:

        Plaintiff, Jeanie Lawrence, applied for disability benefits on March 29, 2016, alleging a

disability onset date of March 23, 2016. (Tr. at 15). The application was denied initially and upon

reconsideration Id. After conducting a hearing, the Administrative Law Judge (“ALJ”) denied Ms.

Lawrence’s claim. (Tr. at 24). The Appeals Council denied her request for review. (Tr. at 1). The

ALJ=s decision now stands as the final decision of the Commissioner, and Ms. Lawrence has

requested judicial review.

         For the reasons stated below, the Court should affirm the decision of the Commissioner.

II. The Commissioner=s Decision:

         The ALJ found that Ms. Lawrence had not engaged in substantial gainful activity since the

alleged onset date of March 23, 2016. (Tr. at 18). At Step Two of the sequential five-step analysis,
the ALJ found that Ms. Lawrence had the following severe impairment: bicep tendinitis status post

arthroscopy. Id.

            The ALJ found that Ms. Lawrence’s impairment did not meet or equal a listed

impairment. Id. Before proceeding to Step Four, the ALJ determined that Ms. Lawrence had the

residual functional capacity (“RFC”) to perform work at the sedentary level, with some limitations.

Id. She could not perform right upper extremity overhead reaching responsibilities, and she could

not perform more than frequent right upper extremity handling duties. Id.

        The ALJ next found that Ms. Lawrence was unable to perform any past relevant work. (Tr.

at 22). The ALJ relied on the testimony of a Vocational Expert ("VE") to find that, considering

Ms. Lawrence's age, education, work experience and RFC, jobs existed in significant numbers in

the national economy that she could perform, such as addresser and call out operator. (Tr. at 23).

Therefore, the ALJ found that Ms. Lawrence was not disabled. Id.

III.   Discussion:

        A.     Standard of Review

        The Court’s function on review is to determine whether the Commissioner’s decision is

supported by substantial evidence on the record as a whole and whether it is based on legal error.

Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see also 42 U.S.C. § 405(g). While “substantial

evidence” is that which a reasonable mind might accept as adequate to support a conclusion,

“substantial evidence on the record as a whole” requires a court to engage in a more scrutinizing

analysis:

          “[O]ur review is more than an examination of the record for the existence of
         substantial evidence in support of the Commissioner’s decision; we also take
         into account whatever in the record fairly detracts from that decision.” Reversal
         is not warranted, however, “merely because substantial evidence would have

                                                 2
        supported an opposite decision.”

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

       It is not the task of this Court to review the evidence and make an independent decision.

Neither is it to reverse the decision of the ALJ because there is evidence in the record which

contradicts his findings. The test is whether there is substantial evidence in the record as a whole

which supports the decision of the ALJ. Miller, 784 F.3d at 477. The Court has reviewed the entire

record, including the briefs, the ALJ’s decision, and the transcript of the hearing.

       B.   Ms. Lawrence=s Arguments on Appeal

       Ms. Lawrence contends that substantial evidence does not support the ALJ=s decision to

deny benefits. She argues that the RFC did not fully incorporate her limitations stemming from a

shoulder condition, and that the ALJ failed to conduct a proper credibility analysis or develop the

record. After reviewing the record as a whole, the Court concludes that the ALJ did not err in

denying benefits.

       Ms. Lawrence had nerve conduction studies of her upper extremities that were normal in

April 2015. (Tr. at 320). X-rays of her right shoulder on April 6, 2016 were unremarkable. (Tr. at

294). A May 2016 MRI of the right shoulder showed mild partial tearing of the supraspinatus

tendon, with mild degenerative changes and minimal bursitis. (Tr. at 463-464). Objective tests

showing mild to moderate conditions do not support a finding of disability. Masterson v. Barnhart,

363 F.3d 731, 738-39 (8th Cir. 2004).

       Despite complaining of shoulder pain, throughout March and April 2016, she had normal

movement in all extremities. (Tr. at 327-343). On May 3, 2016, she had pain and tenderness in the

shoulder, but a brisk triceps reflex. (Tr. at 425). While an x-ray of the right shoulder on August 17,


                                                  3
2016 was unremarkable and showed the rotator cuff was intact, Ms. Lawrence had a shoulder

arthroscopy that month. She said she had two complete days free of pain, and peritendinous

injections provided substantial relief. (Tr. at 486-489). While she said in September 2016 that pain

was worse after surgery, at the end of September she was improved and she had good passive

range of motion. (Tr. at 479-480). In December 2016, Ms. Lawrence was still improving and her

physical therapist said she was doing well. (Tr. at 478). Improvement in condition supports an

ALJ’s finding that a claimant is not disabled. See Lochner v. Sullivan, 968, F.2d 725, 728 (8th Cir.

1992).

         Ms. Lawrence told her doctor on January 31, 2017 that she was in constant pain, but her

doctor said it was likely due to inflammation and that she needed to exercise and quit smoking.

(Tr. at 473-474). A physician’s recommendation to exercise suggests that a claimant has an

increased functional capacity. See Moore v. Astrue, 572 F.3d 520, 524 (8th Cir. 2009). By February

2017, she had no pain in her shoulder and was doing very well. (Tr. at 472).

         Dr. John Ball, an orthopedist, saw Ms. Lawrence just a couple of times, but wrote a one-

sentence letter on July 6, 2016 that said Ms. Lawrence could not return to work. (Tr. at 429). This

statement was conclusory, did not cite to medical evidence, and was based on a very short

treatment record. It is inconsistent with the balance of the medical record, and the statement

predated the surgery that resulted in improvement to Ms. Lawrence’s shoulder. The ALJ gave Dr.

Ball’s opinion little weight. (Tr. at 22). “It is well established that an ALJ may grant less weight

to a treating physician’s opinion when that opinion conflicts with other substantial medical

evidence contained within the record.” Prosch v. Apfel, 201 F.3d 1010, 1013-14 (8th Cir. 2000).

Also, short, conclusory opinions are entitled to little weight. Juszczyk v. Astrue, 542 F.3d 626, 632


                                                 4
(8th Cir. 2008). While the two state-agency reviewing physicians found no severe impairment, the

ALJ found the shoulder problem to be severe and likewise limited the RFC.

       A claimant’s RFC represents the most he can do despite the combined effects of all of his

credible limitations and must be based on all credible evidence. McCoy v. Astrue, 648 F.3d 605,

614 (8th Cir. 2011). In determining the claimant’s RFC, the ALJ has a duty to establish, by

competent medical evidence, the physical and mental activity that the claimant can perform in a

work setting, after giving appropriate consideration to all of his impairments. Ostronski v. Chater,

94 F.3d 413, 418 (8th Cir. 1996). In this case, shoulder surgery seemed to mitigate Ms. Lawrence’s

pain over the long term. Injections helped on at least one occasion, and her physical therapist

reported that she was doing well. Furthermore, objective testing revealed only mild conditions.

The RFC with limited use of the right shoulder was appropriate based on the record as a whole.

       Ms. Lawrence also argues that the ALJ did not conduct a proper credibility analysis. Social

Security Ruling 16-3p, 2016 SSR LEXIS 4 (“SSR 16-3p”), removed the word "credibility" from

the analysis of a claimant's subjective complaints, replacing it with “consistency” of a claimant’s

allegations with other evidence. SSR 16-3p became effective on March 28, 2016, and the

underlying analysis incorporates the familiar factors that were in place prior to the new ruling.

Martsolf v. Colvin, No. 6: 16-cv-00348-NKL, 2017 U.S. Dist. LEXIS 2748 (W.D. Mo. Jan. 9,

2017). The ALJ must still give consideration to all of the evidence presented relating to subjective

complaints, including: 1) prior work record; 2) the claimant’s daily activities; 2) the duration,

frequency, and intensity of pain; 3) precipitating and aggravating factors; 4) dosage, effectiveness

and side effects of medication; and 5) functional restrictions. Polaski v. Heckler, 751 F.2d 943,

948 (8th Cir. 1984).


                                                 5
       In his opinion, the ALJ discussed Ms. Lawrence’s daily activities. She said in her function

report that she could get her kids ready for school, cook meals, do laundry and walk her dogs. (Tr.

at 305-308). A year later, at the hearing, she said she was virtually incapacitated in terms of daily

activities. (Tr. at 61). Her testimony conflicts with the function report and does not reflect the

improvement she experienced after surgery. The ALJ properly discussed daily activities.

       He also asked Ms. Lawrence about side effects, and he discussed in detail the medications

she was taking. (Tr. at 22, 59). Finally, he properly analyzed the objective medical findings. There

was no error in the ALJ’s evaluation of subjective complaints compared to the Polaski factors.

       Finally, Ms. Lawrence says that the ALJ failed to develop the record. An ALJ does have a

basic duty to develop a reasonably complete record. Clark v. Shalala, 28 F.3d 828, 830-831 (8th

Cir. 1994). However, it is well-settled that a Plaintiff has the burden of proving her disability; the

ALJ does not have to play counsel for the Plaintiff. Id. The ALJ is required to recontact a treating

or consulting physician or order further testing only if the medical records presented do not provide

sufficient evidence to make a decision on disability. Martise v. Astrue, 641 F.3d 909, 926-7 (8th

Cir. 2011).

       The ALJ asked Ms. Lawrence’s attorney if he had anything further to offer at the hearing,

and he said no. (Tr. at 70). It was Ms. Lawrence’s duty to provide evidence of her disability, and

the only medical opinion she presented was the one sentence opinion from Dr. Ball. The medical

evidence and the hearing testimony gave the ALJ plenty to base his opinion on. There was no

crucial medical issue that was undeveloped. The ALJ did not fail in this regard.




                                                  6
VI.   Conclusion:

       There is substantial evidence to support the Commissioner=s decision that Ms. Lawrence

was not disabled. The RFC incorporated all of Ms. Lawrence’s limitations, the credibility analysis

was proper, and the ALJ’s decision was based on a fully developed record. The decision, therefore,

should be affirmed. The case should be dismissed, with prejudice.

       IT IS SO ORDERED this 13th day of March, 2019.



                                             ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE




                                                7
